Rothrook, J.
There is some controversy as to whether the appeal was taken in proper time, and whether the record, as made by appellant, is sufficient to authorize us to determine the appeal upon its merits. We have some doubt upon these questions, and, as the conclusion we have reached does not require their consideration, we will not determine them, but dispose of the case on the theory that the appellant is entitled to a hearing. Subdiv. 2, § 1958, Code, provides that the officer taking the acknowledgment of a deed or other instrument in writing must indorse thereon a certificate set*647ting forth that the person making the acknowledgment was personally known to the officer to be the identical person whose name is affixed to the deed or instrument as grantor, or that such identity was proved by at least one credible witness, naming him; and section 1961 provides that “ any offiser who knowingly misstates a material fact in either of the certificates above contemplated shall be liable for all damages caused thereby. * * * ’’ The district court was of the opinion that the evidence in the case did not warrant a verdict for the plaintiff, and, under direction of the court, a verdict was returned for the defendants. The case, then, involves the single question whether this action or ruling of the court was erroneous. We think the ruling of the court was correct. There is no evidence that Dolan knowingly misstated a material fact in the certificate. It does not even appear that the true name of the person who signed the mortgage was not Frederick Ball. What the plaintiff complains of is that the person who signed the mortgage was not the owner of the land. The law does not make the officer a guarantor that the title of the land is in the person who signs the mortgage. It is unnecessary to set out or discuss the evidence. The case is fully within the rule of Scotten v. Fegan, 62 Iowa, 236.
Akfiemed.